Isabel




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       February 7, 2014

                                     No. 04-13-00239-CV

          LAW OFFICE OF OSCAR C. GONZALEZ, INC. and Oscar Gonzalez,
                               Appellants

                                              v.

                                       Isabel SLOAN,
                                          Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-14280
                           Honorable Larry Noll, Judge Presiding


                                       ORDER
        The Appellee’s Motion to Reset Oral Argument is GRANTED. The above cause has
been reset for submission and oral argument on March 26, 2014 at 9:00 AM, before a panel
consisting of Chief Justice Stone, Justice Marion, and Justice Martinez. The oral argument will
be held at the Fourth Court of Appeals instead of St. Mary’s University Law School.

It is so ORDERED on this 7th day of February, 2014.

                                                          PER CURIAM



ATTESTED TO:___________________________
              Keith E. Hottle
              Clerk of Court